Citation Nr: 1517749	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-01 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disability manifested by vertigo.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2012 by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he developed hearing loss, tinnitus, and vertigo as a result of in-service noise exposure resulting from his service duties, and he asserts that the negative nexus medical opinion rendered by the VA examiner who performed his March 2012 VA examination is inadequate.  As the Board agrees that the medical opinion, which addressed the etiology of the Veteran's hearing loss and tinnitus, is inadequate, and finds that a medical opinion exploring the Veteran's claimed disability of vertigo is also required, the case is remanded to obtain this medical evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination performed by an appropriate medical professional to determine the etiology of the Veteran's hearing loss, tinnitus, and vertigo.  Provide the Veteran's claims file, to include all electronic files, to the examiner for review.

The examiner is to review the claims file, elicit a history of the Veteran's hearing impairments, and conduct a relevant clinical examination. 

Then, the examiner is to state whether it is at least as likely as not that the Veteran's current disabilities of hearing loss and tinnitus, and claimed disability of vertigo, are related to the Veteran's in-service noise exposure.  

When rendering this opinion, the examiner must consider and comment on the clinical significance of the following evidence:

* During service, the Veteran was exposed to loud noises while performing the duties of his military occupational specialty (heating system specialist), requiring him to work in a boiler room, during which he was not provided with hearing protection and was forbidden from placing cotton in his ears to dampen the noise, as this could prevent him from hearing alarms; 
* During service, the Veteran performed in an honor guard at military funerals, placing him in close proximity to rifle noise resulting from the seven rifle salute; 
* During service, the Veteran's barracks were in close proximity to an Air Field and associated jet engine noise, as corroborated by statements submitted by several fellow service members; and   
* After service, the Veteran had minimal post-service noise exposure, both occupationally and recreationally, as he uses a bow, not a rifle, when hunting.

A complete rationale must be included for all opinions expressed.  

2.  Finally, readjudicate the service connection claims for hearing loss, tinnitus, and vertigo.  If the benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

